Citation Nr: 1418627	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  10-43 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected degenerative disc disease/degenerative joint disease, lumbar spine, prior to January 12, 2010; to include whether a separate rating for neurologic impairment, left lower extremity, associated with a lumbar spine disability, is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel



INTRODUCTION

The Veteran served on active duty from November 1982 to December 1985, with unverified prior inactive service. 

This appeal to the Board of Veterans' Appeals (Board) is from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which in pertinent part, denied the Veteran's claim for an increased rating for his lumbar spine disability and reduced the rating assigned to the same, from 20 percent to 10 percent, effective January 21, 2009. By a September 2010 rating decision of a Decision Review Officer (DRO), the rating was increased to 20 percent, effective January 12, 2010. By a February 2011 rating decision, the rating was increased to 40 percent, effective January 12, 2010.

By a number of communications from the Veteran, specifically, a statement dated in February 2011, in which he withdrew his request for a hearing before the Board, he stated that he accepted the 40 percent rating assigned to his lumbar spine disability and only asserted entitlement to such a rating effective the date of his November 2008 claim. See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (acknowledging that a veteran may specify a certain rating he will accept). In an April 2014 Brief, the Veteran's representative requested that the Board read the Veteran's statements not as a withdrawal of his claim, but as a limitation of his claim as to the issue listed on the title page herein. To be clear, instead of pursuing a claim of entitlement to a rating in excess of 10 percent prior to January 12, 2010, and a rating in excess of 40 percent thereafter, the Veteran has limited his claim to the first staged rating, he seeks a rating in excess of 10 percent prior to the date upon which the 40 percent rating was granted, January 12, 2010. 

As will be discussed below, the Board is limited in its consideration of evidence dated from November 25, 2007, to January 11, 2010, in the present appeal. However, internal RO records dated in February 2011 associated with the claims file indicate that the RO planned to develop the Veteran's raised claim of entitlement to a total disability rating based on individual unemployability (TDIU), made outside of the appeal period before the Board, subsequent to his Board hearing. However, the Veteran cancelled his Board hearing and it does not appear that the RO has had the opportunity to begin development of the TDIU claim. See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO). The Board thus refers to the Agency of Original Jurisdiction (AOJ) the issue of entitlement to a TDIU.

The Veteran has indicated he has disability manifested by burning, restlessness, tightness, and the sensation of poor blood circulation in his legs as a result of his service-connected low back disability. This raised claim of secondary service connection is referred to the RO in the first instance. 


FINDINGS OF FACT

1. The Veteran's service-connected degenerative disc disease/degenerative joint disease, lumbar spine, effective November 25, 2008, is manifested by motion limited to, at worst, 50 degrees of forward flexion and 130 degrees of combined range of motion; without favorable or unfavorable ankylosis of any part of the spine, or incapacitating episodes of intervertebral disc syndrome (IVDS).

2. Effective November 25, 2008, the Veteran's service-connected degenerative disc disease/degenerative joint disease, lumbar spine, is productive of neurologic impairment of the left lower extremity that results in disability analogous to mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1. The criteria for a rating of 20 percent, and no more, for service-connected degenerative disc disease/degenerative joint disease, lumbar spine, with radiculopathy, left lower extremity are met, effective November 25, 2008. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2013).

2. The criteria for a separate 10 percent rating, and no more, for neurologic impairment of the left lower extremity, associated with service-connected degenerative disc disease/degenerative joint disease, lumbar spine, have been met, effective November 25, 2008. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.7, 4.17a, 4.124a, General Rating Formula for Diseases and Injuries of the Spine, Note 1, Diagnostic Code (DC) 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2013). Prior to initial adjudication, a letter dated in December 2008 satisfied the duty to notify provisions by informing the Veteran that he needed to show that his disability had worsened. 

The Veteran's VA treatment records and indicated private treatment records have been submitted or obtained. There is no indication that additional evidence relevant to the issue decided herein is available and not part of the claims file. During the period at issue, considering evidence dated from November 25, 2007, to January 11, 2010, the Veteran was afforded a VA examination in January 2009. 

The Board notes here that the Veteran, in a January 2010 statement, challenged the adequacy of the VA examination, reporting that the examiner did not take into consideration the number of years that he had experienced back pain and would not let him explain anything. He also asserted that the examiner misrepresented the amount of exercise the Veteran reported that he could complete, as well the frequency with which he experienced flare-ups and incapacitating episodes. He also asserted that he did not remember his forward flexion being as "good" as measured by the examiner. While the Veteran may have felt that the examiner was not paying sufficient attention to his long history of back complaints, or in-service back injury, such evidence is already of record. Further, the Veteran's lay statements as to the frequency of his flare-ups and incapacitating episodes have been considered. Finally, it does not appear that the examiner made a mistake in reporting the Veteran's forward flexion, as he specifically noted the beginning point upon which the Veteran experienced pain. In this respect, the Board notes that the Veteran demonstrated similar flexion during private treatment eight months later. The Board thus finds that the January 2009 VA examination, and the resulting medical evaluation, is adequate for rating purposes as it is based on consideration of the Veteran's medical history and describes the relevant disability in sufficient detail to enable the Board to reach a fully informed decision. See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006). Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence. Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Increased Rating

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned. Id.  

The claimant bears the burden of presenting and supporting a claim for benefits. 38 U.S.C.A. § 5107. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant. Id. In its evaluation, the Board considers all information and lay and medical evidence of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 
In the last rating decision adjudicating entitlement to an increased rating for a lumbar spine disability, the RO, in June 2007, granted a 20 percent rating, effective November 27, 2006. The Veteran did not file a Notice of Disagreement (NOD) with the June 2007 rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision. See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362   (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). Thus, the June 2007 rating decision became final based on the evidence then of record. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

The Veteran's entire history is reviewed when assigning a disability evaluation. 38 C.F.R. § 4.1. The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Francisco v. Brown, 7 Vet. App. 55 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The issue of entitlement to a rating in excess of 10 percent for a lumbar spine disability prior to January 12, 2010, arises from a claim received on November 25, 2008. Thus, the relevant temporal focus for adjudicating the level of disability of this claim is from the time period one year before the claim was filed; in this case, November 25, 2007, to January 11, 2010, the last day upon which the 10 percent rating was in place. As discussed above, a 40 percent rating for the Veteran's lumbar spine disability was granted, effective January 12, 2010, and the Veteran has limited his appeal to the period during which the 10 percent rating was in place. See Hart, supra; 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2013).

The Veteran's lumbar spine disability, captioned to include radiculopathy of the left lower extremity at the time of the December 2009 rating decision on appeal, is currently rated under DCs 5237-5234 for lumbosacral strain and IVDS. 38 C.F.R.    § 4.71a, DCs 5234. Under the current regulations, all disabilities of the spine, regardless of the diagnosis, are rated under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of injury or disease. 38 C.F.R. § 4.71a, DC 5235, 5236, 5238, 5239, 5240, 5241, 5242 (2013). 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour. A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a total rating is warranted for unfavorable ankylosis of the entire spine. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. Id, Note 2. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine. 

Note 1 of the General Rating Formula for Diseases and Injuries of the Spine directs the rater to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under the appropriate criteria. Id, Note 1. Ratings for paralysis of the sciatic nerve are set forth at 38 C.F.R. § 4.124a, DC 8520 (2013). A 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve, and a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve. A 40 percent rating is assigned for moderately severe incomplete paralysis, and a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy. A maximum 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost. See 38 C.F.R. § 4.124a, DC 8520. The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor. 38 C.F.R. § 4.124a. 

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a maximum 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bedrest and treatment "prescribed by a physician." Id. 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint. When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected. 38 C.F.R. § 4.71a, DCs 5003, 5010 (2013). For traumatic arthritis, DC 5010 directs that the evaluation of arthritis be conducted under DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a, DC 5010. However, as the Veteran's limitation of motion is compensable, the Board finds that further consideration of DCs 5003 and 5010 is thus not required.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). The provisions of 38 C.F.R.             § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record. Burton v. Shinseki, 25 Vet. App. 1 (2011). Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). Instead, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing. See 38 C.F.R. §§ 4.40, 4.45. 

VA treatment records dated in December 2007 indicate that the Veteran complained of mostly mechanical back pain that remained localized and constant, with some radiation into the buttock area, and with recent onset of burning and constant pain along the right thigh, without weakness. He stated that he was walking approximately two miles in an effort to lose some weight. He was able to walk briskly and walk on his heels and toes without difficulty or hesitation. He demonstrated normal strength, negative bilateral straight leg raise, normal reflexes, and normal sensation, with the exception of the anterior right thigh. 

On VA examination in January 2009, the Veteran complained of increasing back pain since his last VA examination. He reported daily pain, with burning and throbbing, rated from three to seven on a ten-point pain scale. He complained of spasms and radiating pain into the buttocks. He reported that his right anterior thigh was numb, and that he had burning and throbbing pain down the posterior aspect of both thighs and the anterior aspect of both legs below the knees into the feet. He reported the use of over-the-counter and prescription pain medication, with partial relief. He presented without the use of assistive devices. The examiner reported that the Veteran's lumbar spine disability had no effect on his ability to dress and groom himself, mild effects on shopping and bathing, moderate effects on his ability to do chores and travel, and severe effects on his ability to exercise and participate in sports and recreation. The Veteran reported that his flare-ups of back pain occurred three times each month, lasting two days each, with increased back pain and decreased tolerance for activity. He reported incapacitating episodes, on two occasions, each lasting one day, in the past 12 months. The Veteran reported that he was not employed, and that he last worked as a customs inspector until 2000, at which time he left due to a work-related injury of the right wrist. He reported that he walked one-to four miles for exercise, three times each week. 

Physical examination in January 2009 revealed that the Veteran had a steady gait and presented without assistive devices. He demonstrated forward flexion to 70 degrees, with pain at 70 degrees, extension to 10 degrees, bilateral lateral flexion to 20 degrees, and bilateral lateral rotation to 20 degrees, without additional limitation following repetitive motion. He demonstrated a positive straight leg raise, normal curves, equal leg length, and tenderness, without paraspinal tension. He was able to stand on his heels and toes, and had normal strength and normal muscle tone. He demonstrated diminished sensation at the right lateral thigh and reflexes 1+/4, bilaterally. The examiner was unable to elicit the Achilles reflex, bilaterally.  He was diagnosed with degenerative disc disease and sciatica, without lumbar radiculopathy or neuropathy per normal electromyography (EMG).

In a January 2009 statement, the Veteran complained that his pain had intensified. He reported that he could not stand, walk, or sit for too long without pain. He reported that he could not run, and that it took very little to create back spasms. He complained that he had a dull shooting pain in his legs, and that his legs felt restless and burned. He complained that his skin hurt to the touch, and that his back was restless, burns, and is tight. He reported that he had five weeks of incapacitating episodes, during which his back was so inflamed, painful, and spastic, that he had to stay in bed and follow his doctor's orders. He reported that when incapacitated, per his doctor's orders, he took take medication and muscle relaxers. He reported that he had treated his back pain over the years with daily ice, heat, and massage, and had sought emergency treatment. 

VA treatment records dated in February 2009 indicate that the Veteran complained of leg symptoms, attributed to sciatica by the physician, as physical exam and neurological testing were normal. 

In an April 2009 letter, the Veteran reported, in pertinent part, pain, burning, and restlessness in his back and legs, which prevented him from participating in many activities. He reported that he felt as if his blood was not circulating properly in his legs. He reported that moderate to long term standing, driving, and sitting, more than 30 minutes, hurt his back and legs. He reported that his back was stiff when he woke up in the morning and that he could not bend down in the shower to wash his legs without fear of "going into spasms." He complained that bending suddenly, twisting, or lifting over 35 pounds put his back at further risk for pain and spasms. He reported that he had difficulty completing chores and that his ability to exercise was extremely limited, and that while he was trying to walk one-to-four miles each week, he had not done so in more than one and one-half years. He asserted that he recently stopped walking for exercise, due to pain. He reported that over the years he had tried numerous treatment modalities and that he took over-the-counter and prescription pain medication. 

VA treatment records dated in June 2009 indicate that the Veteran underwent physical therapy and complained of progressive back pain for years, now with numbness in the right leg, buttock, and hip. He reported that he had a long history of treatment, including the use of a transcutaneous electrical nerve stimulation (TENS) unit, injections, traction, and manipulations. He reported an increased tightness of his muscles that caused pain and spasm, and reported that he felt deep burning and numbness, aggravated by prolonged sitting, standing, or bending over, and eased temporarily by ice, heat, and massage. He presented with an asymmetrical gait, and was significantly limited in all planes of motion, the greatest being extension, where he demonstrated zero degrees of motion. He demonstrated limitation of motion in all planes, due to pain, as well as negative straight leg raise, bilaterally. His deep tendon reflexes were absent at the right knee jerk and at the ankle jerk, bilaterally. He demonstrated diminished left knee jerk reflexes. 

VA magnetic resonance imaging (MRI) in August 2009 revealed degenerative disease, disc dehydration, bulges, and facet arthropathy. VA treatment records dated in September 2009 indicate that the Veteran complained of low back pain, with pain deep in the spine, with occasional spasm in bilateral back muscles. He reported that he occasionally experienced pain in buttock, exacerbated with particular movements, and that he had some numbness in the right lateral upper thigh area.  He presented with slightly decreased sensation in the front right thigh, and the physician noted that he had mechanical back pain with radiculopathy as a secondary issue. 

In a September 2009 statement, the Veteran reported episodes of extreme pain and spasm for one-to-five days, since August 18, 2009. He asserted that he could not leave his house for one and one-half weeks. He complained of extreme pain and right hip and leg sensations. He reported that he had been given shots and that his back was very tight, with bouts of spasms and pain. He reported that he could not walk for longer than five to ten minutes and that he had to walk slowly. 

Private treatment records dated in September 2009 indicate that the Veteran complained of low back pain, with a burning sensation into the right leg and buttock. He demonstrated a right positive straight leg raise, tenderness at the midline spine and buttock, and L-5 radiculopathy, with muscle spasm. Additional private treatment records dated in September 2009 indicate that the Veteran complained of deep, knife-like back pain. While much of the report is illegible, including the degree or repetition on which the Veteran demonstrated objective pain during range of motion testing, it appears that he exhibited forward flexion to 60 degrees, extension to 10 degrees, bilateral lateral flexion to 10 degrees, left rotation to 10 degrees, and right rotation to 20 degrees. Palpation revealed moderate pain with muscle spasm bilaterally, and moderate tenderness, bilaterally at L1-5. 

Based on the evidence of record, the Veteran's lumbar spine disability warrants a 20 percent rating, and no more, prior to January 12, 2010. The evidence giving rise to the 20 percent rating was before the RO at the time of the December 2009 rating decision. The RO, at that time, granted an increased rating for a bilateral foot disability, effective November 25, 2008, the date of the claim, claimed at the same time the Veteran's claimed an increased rating for his lumbar spine disability. Thus, the grant herein of 20 percent, to be consistent, should be effective November 25, 2008. 

As noted above, to warrant a higher rating than the 10 percent rating assigned by the RO in December 2009, 20 percent, under the General Rating Formula, the Veteran's disability would need to be manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine. In this case, the Board finds that the Veteran meets such a requirement. Specifically, on VA examination in January 2009, the Veteran demonstrated 70 degrees of forward flexion, with pain at 50 degrees, and 140 degrees of combined motion, considering forward flexion at 50 degrees. During private treatment in September 2009, he demonstrated forward flexion to 60 degrees and 130 degrees of combined motion. As such, his forward flexion limited to no more than 60 degrees warrants a 20 percent rating prior to January 12, 2010.  

The Board notes here that a VA physical therapist, in June 2009, reported that the Veteran was significantly limited in all planes of motion and demonstrated zero degrees of extension. However, the therapist did not diagnose the Veteran with ankylosis of the thoracolumbar spine, and just five months prior and three months later he demonstrated 10 degrees of extension. Thus, there remains no evidence of forward flexion of the thoracolumbar spine to 30 degrees or less, or evidence of favorable ankylosis of the entire thoracolumbar spine, as is contemplated for a 40 percent rating. There is no evidence of unfavorable ankylosis of the entire thoracolumbar spine, as is required for a 50 percent rating; or evidence of unfavorable ankylosis of the entire spine, as is required for a 100 percent rating. Thus the General Rating Formula may not serve as a basis for a rating in excess of 20 percent prior to January 12, 2010. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

The Board is required, pursuant to DeLuca, to consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of motion. While in the present appeal there is indeed evidence of pain and related functional loss; his forward flexion limited by pain to 50 degrees on VA examination in January 2009 and combined motion to 140 degrees; there is no indication that such results in functional loss greater than that contemplated by the 20 percent rating. 38 C.F.R. §§ 4.40, 4.45. No change was noted after repetitive range of motion testing on VA examination in January 2009. During private treatment in September 2009, he demonstrated forward flexion to 60 degrees and combined motion of 130 degrees. In essence, even considering the Veteran's pain and related functional loss, his lumbar spine disability warrants a 20 percent rating and no more. 

Also, DC 5243, contemplating IVDS, may not serve as a basis for a rating higher than 20 percent. Considering the evidence of record dated from November 25, 2007, to January 11, 2010, there is no indication that the Veteran's lumbar spine disability resulted in any incapacitating episodes, let alone incapacitating episodes of at least four weeks but less than six weeks during an immediately preceding 12-month period, which is the minimum required for a 40 percent rating, or incapacitating episodes of at least six weeks during an immediately preceding 12-month period, which is the minimum requirement for a maximum 60 percent rating. Formula for Rating IVDS Based on Incapacitating Episodes. The Veteran has asserted, in his January 2009, September 2009, and January 2010, statements, and during VA examination in January 2009, that he experienced incapacitating episodes of IVDS requiring bedrest. The Board does not argue that the Veteran experienced flare-ups of low back pain and periods of extreme pain during which he rested at home; however, there is no evidence that any private or VA treatment provider ordered bedrest prior to January 11, 2010. As discussed above, the Rating Schedule defines an incapacitating episode is defined as a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician. See Note to 38 C.F.R. § 4.71a, DCs 5235-5243. 
The Board has considered separate ratings for neurologic and orthopedic manifestations of the Veteran's lumbar spine disability. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1. In the present appeal, as of the December 2009 rating decision, the RO included radiculopathy of the left lower extremity in the caption describing his service-connected lumbar spine disability. The December 2009 rating decision also continued the rating assigned, 10 percent, to the Veteran's separately rated radiculopathy of the right lower extremity, claimed as pain in the legs, numbness, and right hip. The Veteran did not file a NOD with respect to the RO's decision regarding his radiculopathy of the right lower extremity.

The evidence prior to January 11, 2010, indicates that the Veteran consistently complained of radiating back pain, with the sensation of burning, restlessness, and numbness, into the legs. It is significant that the General Formula specifically provides for symptoms such as pain, whether or not it radiates. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine. There is objective evidence of a diagnosis of sciatica in February 2009; positive straight leg raising in January 2009 and September 2009; decreased sensation in the front right thigh in December 2007, January 2009, and September 2009; absent Achilles reflexes, bilaterally, in January 2009; and absent right knee jerk and absent ankle jerk, bilaterally, and diminished left knee jerk in June 2009. The Veteran's left lower extremity is thus characterized by clinically observable sensory abnormalities, neurologic impairment that results in disability analogous to mild incomplete paralysis of the sciatic nerve. Significantly, the Veteran has not offered lay statements describing, and there is no clinical evidence of, functional limitations related to either extremity. The Board finds that the Veteran's lumbar spine disability warrants a separate 10 percent rating, and no more, for associated impairment of the left lower extremity. There is no evidence of functional loss or impairment of either extremity warranting more than separate 10 percent ratings. 38 C.F.R. § 4.124a, DC 8520.

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his lumbar spine disability. The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal is more severe than the 10 percent rating assigned by the RO in December 2009. In this case, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms. The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

Based on the medical and lay evidence discussed above and the applicable law, the Board finds that the Veteran is entitled to a rating of 20 percent, and no more, prior to January 12, 2010, specifically, effective November 25, 2008, for service-connected degenerative disc disease/degenerative joint disease, lumbar spine. He is also entitled to a separate rating of 10 percent, and no more, effective November 25, 2008, for neurologic impairment of the left lower extremity, associated with service-connected degenerative disc disease/degenerative joint disease, lumbar spine. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R.               § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the rating criteria fully contemplate the Veteran's disability which includes symptoms such as pain, spasm, limitation of motion and nerve impairment, as reported by the Veteran and recorded during VA examinations and private and VA treatment and assessment.  Referral for consideration of an extraschedular rating is not warranted.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a TDIU is part of an increased rating claim when such claim is raised by the record. The Court further held that when evidence of unemployability is submitted at the same time that the veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Id.

In this case, the Board finds that a claim for a TDIU is not raised by the record, considering the appeal period dated prior to January 12, 2010, reviewing the evidence dated from November 25, 2007, to January 11, 2010. Such evidence of record fails to show that the Veteran is unemployable. Significantly, the Veteran, on VA examination in January 2009, reported that he had not worked since 2000 as a result of an on-the-job right wrist injury. The evidence dated during the period on appeal does not contain any assertions or evidence that the Veteran's lumbar spine disability renders him unemployable. The Board recognizes that the issue is somewhat complicated by the referral of a claim of entitlement to a TDIU in the Introduction section of the decision herein; however, as discussed, the issue on appeal is entitlement to a rating in excess of 10 percent for a service-connected lumbar spine disability prior to January 12, 2010, and the raised claim of entitlement to a TDIU currently of record is dated after January 12, 2010. Therefore, the Board finds that no further consideration of a TDIU, as to the issue of entitlement to a rating in excess of 10 percent for a service-connected lumbar spine disability prior to January 12, 2010, is warranted.



ORDER

A rating of 20 percent, and no more, for service-connected degenerative disc disease/degenerative joint disease, lumbar spine, is granted, effective November 25, 2008.

A separate 10 percent disability rating, and no more, for neurologic impairment of the left lower extremity, associated with service-connected degenerative disc disease/degenerative joint disease, lumbar spine, is granted, effective November 25, 2008.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


